        Case 3:20-cv-05503-RV-HTC Document 28 Filed 08/26/21 Page 1 of 1



                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION
 UNITED STATES OF AMERICA
 ex rel. RAYME M. EDLER, M.D.,

                     VS                        CASE NO. 3:20-cv-5503-RV-HTC

 ESCAMBIA COUNTY,

                          REFERRAL AND ORDER

 Referred to Judge Vinson on 8/26/2021
 Type of Motion/Pleading       Defendant’s Third Unopposed Motion for
 Extension of Time to Respond to Plaintiff’s Complaint
 Filed by:    Defendant        on     8/26/2021           Doc. No. 27
 X     Stipulated/Consented/Joint Pleading/Unopposed
 Response:                     on                         Doc. No.


                                           JESSICA J. LYUBLANOVITS
                                           CLERK OF COURT
                                           /s/ Jeremy Wright
                                           Deputy Clerk


                                    ORDER

Upon consideration of the foregoing, it is ORDERED this 26th day of August, 2021,
that:
(a) The requested relief is GRANTED, through September 13, 2021.
(b)



                                 /s/ Roger Vinson
                                ROGER VINSON
                                SENIOR UNITED STATES DISTRICT JUDGE
